Exhibit 32 Certification Pursuant to 18 U.S.C. Sec. 1350 (Section 906 of the Sarbanes – Oxley Act of 2002) In connection with the filing by CKX Lands, Inc. (the “Company”) of this Quarterly Report on Form 10-Q for the quarter ending June 30, 2017 (the “Report”), the undersigned hereby certifies, to the best of my knowledge, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 3, 2017 /s/ Brian R. Jones Brian R. Jones President and Treasurer
